Title: From Thomas Jefferson to John Page, 23 March 1801
From: Jefferson, Thomas
To: Page, John



My dear friend
Washington Mar. 23. 1801.

Your’s of Feb. 1 did not reach me until Feb. 28. and a press of business has retarded my acknoleging it. I sincerely thank you for your congratulations on my election, but this is only the first verse of the chapter. what the last may be nobody can tell. a consciousness that I feel no wish but to do what is best, without passion or predilection, encourages me to hope for an indulgent construction of what I do. I had in General Washington’s time proposed you as Director of the Mint, and therefore should the more readily have turned to you had a vacancy now happened. but that institution continuing at Philada, because the legislature have not taken up the subject in time to decide on it, it will of course remain full till this time twelvemonth. should it then be removed, the present director would probably, & the Treasurer certainly resign. it would give me great pleasure to employ the talents & integrity of Dr. Tucker in the latter office.
I am very much in hopes we shall be able to restore union & harmony to our country. not indeed that the desperado leaders can be brought over. they are incurables. but I really hope their followers  may. the belief that these last were real republicans, carried over from us by French excesses, induced me to offer a political creed, & to invite to conciliation on that plan. and I am pleased to hear, that these principles are recognised by them, and considered as no bar of separation. a moderate conduct therefore, which may not revolt our new friends, which may give them time to cement with us, must be observed. some removals must take place; but on such principles as will not shock them.
Present my respects to mrs Page, and accept assurances of my constant and affectionate esteem.

Th: Jefferson

